 


114 HR 1349 IH: United States-Israel Anti-Tunnel Defense Cooperation Act
U.S. House of Representatives
2015-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 1349 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2015 
Ms. Graham introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To authorize assistance to Israel to establish an anti-tunneling defense system, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the United States-Israel Anti-Tunnel Defense Cooperation Act. 2.FindingsCongress finds the following: 
(1)Hamas, Hezbollah, and the Palestinian Islamic Jihad are United States-designated terrorist organizations. (2)Designated Palestinian terrorist organizations have killed hundreds of Israelis and dozens of Americans in rocket attacks and suicide bombings. 
(3)Hamas has used underground tunnels to Israel and Egypt to smuggle weapons, money, and supplies into Gaza and to send members of Hamas out of Gaza for training and to bring trainers in to Gaza to teach Hamas how to manufacture rockets and build better tunnels. Tunnels in Gaza have also been used as underground rocket launching sites, weapons caches, bunkers, transportation networks and command and control centers. (4)In 2006, Hamas kidnapped Israeli soldier Gilad Shalit through a tunnel and held him for five years. 
(5)The Israel Defense Forces discovered 32 tunnels during the conflict with Hamas in the summer of 2014, 14 of which crossed into Israel. (6)Hamas intentionally uses civilians as human shields by placing its underground tunnel network in densely populated areas and schools, hospitals, and mosques. 
(7)Hamas’s placement of explosive material in its vast network of tunnels in Gaza has caused civilian casualties through secondary and tertiary explosions. (8)While the unemployment rate in Gaza is at 38 percent, it is estimated that Hamas spends $3,000,000 per tunnel. 
(9)United Nations Secretary-General Ban Ki-moon said he was shocked by the tunnels used for the infiltration of terrorists. (10)Hamas has claimed to be rebuilding tunnels in Gaza after the war with Israel in the summer of 2014. 
(11)Hezbollah has used underground tunnels in southern Lebanon to move Hezbollah fighters and to launch attacks. (12)The Palestinian Islamic Jihad claims to be digging new tunnels on the Gaza border. Israel has a right to defend itself from the violence of Palestinian terrorist groups, including the violence that is facilitated through terrorist tunnel networks. 
(13)The United States is working cooperatively with the Government of Israel to develop technologies to detect and destroy tunnels penetrating the territory of Israel. 3.Assistance to Israel to establish an anti-tunneling defense system (a)In generalThe President, upon request of the Government of Israel and acting through the Secretary of Defense and the Secretary of State, is authorized to carry out research, development, and test activities on a joint basis with Israel to establish an anti-tunneling defense system to detect, map, and destroy underground tunnels from Gaza to the territory of Israel or other countries that share a border with Gaza. 
(b)CertificationNone of the funds authorized to be appropriated to carry out this Act may be obligated or expended to carry out subsection (a) until the President, acting through the Secretary of Defense and the Secretary of State, certifies to Congress the following: (1)The President has finalized a memorandum of understanding or other formal agreement between the United States and Israel regarding sharing of research and development costs for the system described in subsection (a).  
(2)The understanding or agreement— (A)requires sharing of costs of projects, including the cost of claims, between the United States and Israel on an equitable basis unless the President determines, on a case-by-case basis, the Government of Israel is unable to contribute on an equitable basis;  
(B)requires the designation of payment of non-recurring engineering costs in connection with the establishment of a capacity for co-production in the United States;  (C)establishes a framework to negotiate the rights to any intellectual property developed under the cooperative research and development projects; and 
(D)requires the Department of Defense to receive quarterly reports on expenditure of funds by the Government of Israel, including a description of what the funds have been used for, when funds were expended, and an identification of entities that expended the funds. (c)AssistanceThe President, upon request of the Government of Israel and acting through the Secretary of Defense and the Secretary of State, is authorized to provide assistance to Israel for the procurement, maintenance, and sustainment of an anti-tunneling system described in subsection (a). 
4.Reports 
(a)Initial reportThe President shall submit to Congress a report that contains a copy of the memorandum of understanding or other formal agreement between the United States and Israel as described in section 3(b)(1). (b)Quarterly reportsThe President, acting through the Secretary of Defense and the Secretary of State, shall submit to Congress a quarterly report that contains a copy of the most-recent quarterly report provided by the Government of Israel to the Department of Defense pursuant to section 3(b)(2)(D).   
5.Authorization of appropriationsOf the funds authorized to be appropriated for fiscal year 2016 for procurement, defense-wide activities and for research, development, test, and evaluation of the Department of Defense, $200,000,000 is authorized to be appropriated to the President to carry out this Act.   